


110 HR 5552 IH: Border Security Accountability Act of

U.S. House of Representatives
2008-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5552
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2008
			Ms. Giffords (for
			 herself, Mr. Bilbray,
			 Mr. Alexander,
			 Mr. Boyd of Florida,
			 Mrs. Boyda of Kansas,
			 Mrs. Capito,
			 Mrs. Cubin,
			 Mr. Donnelly,
			 Mr. Ellsworth,
			 Mr. Feeney,
			 Mr. Franks of Arizona,
			 Mr. Hall of New York,
			 Mr. Hill, Mr. Hunter, Mr.
			 Israel, Mr. Kennedy,
			 Mr. Lampson,
			 Mr. Marchant,
			 Mr. Mitchell,
			 Mr. Moore of Kansas, and
			 Mr. Tancredo) introduced the following
			 bill; which was referred to the Committee
			 on Homeland Security
		
		A BILL
		To require a report on the efforts of the United States
		  Government to increase border security.
	
	
		1.Short titleThis Act may be cited as the
			 Border Security Accountability Act of
			 2008.
		2.Report on increased
			 border security
			(a)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act and every 90 days thereafter, the Secretary of Homeland Security shall
			 submit to the appropriate congressional committees a report on the efforts of
			 the United States Government to increase border security.
			(b)ContentsThe
			 report required by subsection (a) shall outline—
				(1)all presidential
			 directives, programs, and strategies for carrying out and increasing United
			 States Government efforts to increase border security;
				(2)the goals and
			 objectives of each of these efforts;
				(3)the progress made
			 in each of these efforts;
				(4)the projected
			 timelines for each of these efforts to become fully functional and
			 effective;
				(5)the expenditures
			 made in conjunction with each of these efforts;
				(6)the apprehension, detention, and
			 deportation process and rates, including the exact distance apprehensions take
			 place from the border and the release rates for those apprehensions;
				(7)an assessment of the threats posed by
			 terrorists, terrorist groups, and criminal organizations that may try to
			 infiltrate the United States at locations along the international land and
			 maritime borders of the United States;
				(8)an assessment of
			 staffing needs for all border security functions, taking into account threat
			 and vulnerability information pertaining to the borders and the impact of new
			 security programs, policies, and technologies; and
				(9)an assessment of training for all border
			 security functions, taking into account new security programs, policies,
			 technologies, and challenges and threats unique to the region or terrain where
			 trainees will be assigned.
				(c)DefinitionIn
			 this section, the term appropriate congressional committees
			 means—
				(1)the Committee on
			 Homeland Security and the Committee on Appropriations of the House of
			 Representatives; and
				(2)the Committee on
			 Homeland Security and Governmental Affairs and the Committee on Appropriations
			 of the Senate.
				
